                  Case 19-12606-KBO           Doc 162        Filed 12/27/19        Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11
    In re:
                                                             Case No. 19-12606 (KBO)
    CELADON GROUP, INC., et al.,1
                                                             (Jointly Administered)
                        Debtors.
                                                             Hearing Date: January 3, 2020 at 10:00 a.m. (ET)
                                                             Objection Deadline: December 27, 2019 at 4:00 p.m. (ET)

                                                             Re: Docket Nos. 48 & 79

      LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS TO THE (I) DEBTORS’ MOTION APPROVING BIDDING
    PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF TAYLOR
        EXPRESS, INC. AND (II) DEBTORS’ MOTION APPROVING BIDDING
           PROCEDURES FOR THE SALE OF THE REMAINING ASSETS

             The Official Committee of Unsecured Creditors (the “Committee”) of the debtors and

debtors in possession in the above-captioned cases (the “Debtors”), by and through its proposed

undersigned counsel, respectfully submits this limited objection (the “Objection”) to (i) Motion of

the Debtors for Orders: (I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting

Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a

Hearing to Consider Approval of the Sale of Assets, (D) Approving Form and Manner of Notice

of Sale, and (E) Granting Related Relief; and (II)(A) Authorizing and Approving the Sale of

Substantially All Assets of Taylor Express, Inc. Free and Clear of Liens, Claims, Interests, and


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403); Celadon
Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation (5246);
Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC (2559);
Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667); Hyndman
Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA); Osborn
Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403); Quality
Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A. de C.V.
(5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779); Transportation
Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate headquarters and the
mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive, Indianapolis, IN 46235.
                  Case 19-12606-KBO             Doc 162        Filed 12/27/19         Page 2 of 11



Encumbrances, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases, and (C) Granting Related Relief [Docket No. 48] (the “Going-Concern

Sale Motion”) and (ii) Motion of the Debtors for Orders: (I)(A) Approving Bidding Procedures for

the Sale of the Remaining Assets and Setting Bid Protections Guidelines, (B) Permitting Debtors

to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing

to Consider Approval of the Sale of Assets, (D) Approving Form and Manner of Notice of Sale,

and (E) Granting Related Relief; and (II)(A) Authorizing and Approving the Sale of Substantially

All Assets of Certain of the Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances,

(B) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases, and (C) Granting Related Relief [Docket No. 79] (the “Remaining Assets Sale Motion”,

and together with the Going-Concern Sale Motion, the “Sale Motions”).2 In support of its

Objection, the Committee respectfully states as follows:

                                      PRELIMINARY STATEMENT3

           1.       The Debtors have presented the Court and all parties-in-interest with a 40-day sale

timeline over the holidays and new year that does not appear to be a value-maximizing process.

The Debtors have not retained an investment banker to market the Debtors’ Assets, and the

Committee believes additional value could be realized with a longer marketing process for the

Taylor Assets, as well as the Debtors’ Mexican businesses, known as “Jaguar,”4 and other assets.




2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motions, as applicable.

3
    The Committee’s Objection applies equally to both Sale Motions, except as otherwise noted.

4
  While the Jaguar business is currently shut down due to a labor dispute, prior to the strike it was a highly profitable
and successful business generating millions of EBITDA during the last twelve months. It is critical that all avenues
for unlocking value at Jaguar be explored.


                                                           2
              Case 19-12606-KBO          Doc 162      Filed 12/27/19     Page 3 of 11



Additional time will allow for potential purchasers to conduct diligence into all of the Debtors’

Assets, which will maximize value for all parties-in-interest, and not just the Debtors’ prepetition

secured lenders.

       2.      The Committee also objects to:

            a. the proposed pre-approval of Bid Protections;

            b. the addition of certain protections related to any proposed credit bidding by the

               Debtors’ secured lenders, despite the Committee’s challenge period not having

               been expired; and

            c. any marketing process that does not specifically preserve for the benefit of the

               Debtors’ estates avoidance actions and causes of action against the Debtors’

               insiders (including those accused by the SEC and DOJ of serious misconduct) and

               any other party that enabled, assisted, or benefitted from their misconduct as well

               as the preservation of access to key books, records, and personnel.

       3.      In short, the Committee supports a value-maximizing, transparent, and fair sale

process for the Debtors’ assets, but at this time, the Committee is not convinced that the Bidding

Procedures are in the best interests of the Debtors’ estates, and in any event, at a minimum, requests

certain revisions to the proposed form of order and Bidding Procedures, as described further below.

                                 RELEVANT BACKGROUND

       4.      On December 9, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

(the “Chapter 11 Cases”) with this Court for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”). The Debtors continue to operate their businesses and manage

their property as debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in these Chapter 11 Cases.



                                                  3
                  Case 19-12606-KBO            Doc 162        Filed 12/27/19   Page 4 of 11



           5.       Also on the Petition Date, the Debtors filed the Motion of the Debtors for Entry of

Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured Superpriority

Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative Expense Claims

and (B) Adequate Protection to Certain Prepetition Lenders; (III) Authorizing Use of Cash

Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting

Related Relief [Docket No. 11] (the “DIP Motion”).

           6.       On December 10, 2019, the Debtors filed the Going-Concern Sale Motion, seeking

entry of an Order approving the auction and sale procedures in connection with a going-concern

sale of the Taylor Express, Inc. assets (the “Taylor Assets”).

           7.       On December 14, 2019, the Debtors filed the Remaining Assets Sale Motion,

seeking entry of an Order approving the auction and sale procedures in connection with one or

more sales of the Debtors’ Remaining Assets as well as the Debtors’ De Minimis Assets.

           8.       By the Sale Motions, the Debtors seek to impose the following sale timeline:

                                  Deadline                                    Date
                Bid Procedures Objection Deadline                   December 27, 2019
                Bidding Procedures Hearing                          January 3, 2020
                Bid Deadline                                        January 13, 2020
                Auction                                             January 15, 2020
                Sale Objection Deadline                             January 17, 2020
                Sale Hearing                                        January 21, 2020
                Deadline for Entry of Sale Order5                   January 22, 2020
                Deadline to Close Sales                             January 24, 2020

           9.       The Sale Motions also propose, among other things, Bid Protections for yet-to-be-

chosen Designated Stalking Horse Bidder(s) in the amount of a 3% of the Purchase Price break-

up fee and 1.5% of the Purchase Price expense reimbursement. The Sale Motions contemplate the




5
    This is a proposed milestone from the Debtors’ DIP Motion.


                                                          4
             Case 19-12606-KBO         Doc 162      Filed 12/27/19     Page 5 of 11



ability of the Debtors’ secured lenders to credit bid notwithstanding the Committee’s proposed

deadline to commence a challenge to the nature, extent and validity of the Debtors’ prepetition

lenders’ liens of February 17, 2020 (which deadline may be extended pursuant to any final order

approving the Debtors’ proposed postpetition financing facility or the agreement of the parties).

       10.     The Bidding Procedures for the Sale Motions are set for hearing on January 3, 2020

at 10:00 a.m. (ET) (the “Bidding Procedures Hearing”) with objections due to be filed by

December 27, 2019 at 4:00 p.m. (ET).

       11.     On December 18, 2019, the Office of the United States Trustee for the District of

Delaware appointed the Committee, consisting of the following three members: (i) Comdata, Inc.;

(ii) Transport Enterprise Leasing, LLC; and (iii) Master Fleet National LLC. That same day, the

Committee selected Cooley LLP as its proposed counsel, Potter Anderson & Corroon LLP as its

proposed Delaware counsel, and Dundon Advisers LLC as its proposed financial advisor in these

Chapter 11 Cases.

                                    LIMITED OBJECTION

       12.     The paramount goal in any proposed sale of estate property is to maximize the

proceeds received by the estate. See In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir.

2004); Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery, 330 F.3d 548,

573 (3d Cir. 2008). To further this purpose, bidding procedures must “facilitate an open and fair

public sale designed to maximize value for the estate.” In re Edwards, 228 B.R. 552, 561 (Bankr.

E.D. Pa. 1998); see also Cybergenics, 330 F.3d at 573 (stating that the debtor has a fiduciary duty

to maximize the value of the bankruptcy estate); In re Reliant Energy Channelview LP, 594 F.3d

200, 210 (3d Cir. 2010) (affirming a bankruptcy court’s denial of a break-up fee that was not




                                                5
              Case 19-12606-KBO          Doc 162      Filed 12/27/19     Page 6 of 11



necessary to preserve the value of the estate, noting that the debtor has a fiduciary duty to maximize

the value of the estate).

    A. The Sale Milestones Should Be Extended

        13.     At this time, and based on the information received and analyzed to date, the

proposed sale milestones appear too tight and should be extended. At minimum, the sale hearing

should be scheduled for the omnibus hearing on January 30, 2020, with bids due on January 24,

2020.

        14.     The proposed sale milestones should be extended to permit potential purchasers

additional time to diligence and bid on the Debtors’ assets, including both the proposed going-

concern sale of the Taylor Assets and the liquidation of the Remaining Assets, and for the

Committee to get up to speed on these Chapter 11 Cases, evaluate the assets and assist the Debtors

with marketing the assets for the benefit of all creditors. See, e.g., In re Energy Future Holdings

Corp., Case No. 14-10979 (CSS) (Bankr. D. Del. Nov. 4, 2014), Hr’g Tr. at 20:16-20 (holding that

“the proposed timelines must be stretched…to allow for sufficient time for any interested party to

develop an alternative transaction…and the…committee to…get up to speed.”). The Sale Motions

are largely devoid of detailed information related to the prepetition marketing of the Debtors’

assets. Moreover, the Debtors have not hired an investment banker and due to the Debtors’ limited

operations, a short extension does not materially change their cash needs. Accordingly, the typical

justifications for an extraordinarily short timeline—the proverbial “melting ice cube” or a thorough

and lengthy prepetition marketing of the debtors’ assets, or an inability to fund even a short delay—

do not apply here, and the proposed January 24 deadline for sales to close (a mere three weeks

from the hearing on the Bid Procedures) is facially unreasonable.




                                                  6
             Case 19-12606-KBO          Doc 162       Filed 12/27/19   Page 7 of 11



       15.     There is even less reason for such a short sale timeline for the Remaining Assets.

The Debtors state in the motion that more than 30 parties were contacted during the prepetition

marketing process, but leave out most other detail with respect to this prepetition marketing

process. Notably, the Committee believes that the Celadon Mexicana assets could potentially be

sold as a going-concern and significantly value may be lost through a quick liquidation sale.

Similarly, certain of the Debtors’ trailers are customized, requiring more time to market, and

significant value may be lost through a fire sale liquidation.

   B. The Bid Protections Should Not Be Granted Without Stalking Horse Bidder(s)

       16.     The proposed Bid Protections should not be pre-approved by the Court without

Designated Stalking Horse Bidder(s) because, among other things, the Debtors cannot demonstrate

that the award of the Bid Protections are necessary to preserve the value of the Debtors’ estates.

In re O’Brien Envtl. Energy, Inc., 181 F.3d 527, 535 (3d Cir. 1999). The Debtors propose Bid

Protections in the amount of a break-up fee equal to 3% of the Purchase Price plus expense

reimbursement equal to 1.5% of the Purchase Price. The Committee does not oppose the grant of

appropriate and reasonable Bid Protections that will set a floor for an auction and maximize value

in these Chapter 11 Cases. However, if the Debtors receive the authority to grant Bid Protections,

the Bid Procedures Order must be revised to require consultation with the Consultation Parties and

a short notice and objection period to allow the Committee, and other parties-in-interest, time to

review the proposed Bid Protections and be heard, on an expedited basis, in connection with any

objection thereto. The Bid Procedures Order should also make clear that, for the avoidance of

doubt, “Purchase Price”, as it appears in the Bid Procedures Order, means the purchase price

associated with the Designated Stalking Horse Bid, and not the final purchase price of the assets.




                                                  7
              Case 19-12606-KBO          Doc 162       Filed 12/27/19     Page 8 of 11



       17.     Finally, if one of the Debtors’ secured lenders seek stalking horse status and seek

to credit bid its debt, the secured lender should not be permitted to receive Bid Protections because

they are not necessary to preserve the value of the Debtors’ estates. See, e.g., Reliant Energy

Channelview LP, 594 F.3d at 210. These lenders do not need any additional incentive to protect

their rights in these Chapter 11 Cases. Additionally, the lenders should know the Debtors and their

operations intimately and therefore, they need less diligence (both time and expense) than other

potential bidders because they would have completed significant diligence into the Debtors when

entering into their loan agreements. As they are already familiar with the Debtors, at a minimum,

no expense reimbursement is warranted for a secured lender’s bid.

   C. Credit Bidding Must Be Tailored To Allow For A Fair Process

       18.     The Court must ensure that, if one of the Debtors’ secured lenders seeks to credit

bid, the approved process for credit bidding is fair to all parties-in-interest to reduce the risk of

bid-chilling. Therefore, the Bid Procedures Order should specifically provide that any party’s right

to challenge a lender’s credit bid “for cause” under section 363(k) is preserved. 11 U.S.C. § 363(k).

Second, a lender who decides to credit bid must make its election at or prior to the Bid Deadline

and if it determines to credit bid, cannot then be a Consultation Party. Allowing a secured lender

to be consulted on all other bids and be a bidder would unfairly prejudice the auction process. See

In re Elk Petroleum, Inc., No. 19-11157(LSS) (Bankr. D. Del. July 30, 2019), Hr’g Tr. 38:4-39:17

(holding that a secured lender must announce its intention to bid in advance of the auction and

cannot then be a consultation party, and stating that it is part of the fairness of the process, knowing

who the potential other bidders are).

       19.     Finally, in the event that the relief requested by the Debtors in the DIP Motion is

approved on a final basis in its current form—and the Committee requests that it not be for the



                                                   8
              Case 19-12606-KBO         Doc 162      Filed 12/27/19    Page 9 of 11



reasons set forth in its objection to the same—the Committee will have sixty days from its

appointment, or until February 17, 2020, to bring a challenge to the nature, extent and validity of

the Debtors’ prepetition lenders’ liens. Under the current schedule proposed by the Debtors in the

Sale Motions, all sales must close by January 24, 2020—three weeks before the Committee’s

challenge deadline. While the Committee will work diligently to complete its investigation into

the liens of the Debtors’ prepetition lenders as soon as possible, the Committee’s ability to

challenge the secured lenders’ liens must be fully preserved and not cut short in any way.

Accordingly, the Committee proposes the following language be added to the Bid Procedures

Order and any sale order:

               The failure of the Official Committee of Unsecured Creditors (the
               “Committee”) to object to a credit bid of any prepetition debt held
               by a prepetition lender or other secured party, or the Court’s
               approval of any such credit bid, shall not (a) prejudice or impair the
               rights of the Committee to challenge the nature, extent, validity,
               priority, perfection or amount of the underlying liens, security
               interests and claims, or (b) release such lender from any causes of
               action which can be brought by or on behalf of the Debtors’ estates.
               The Court shall retain the ability to fashion an appropriate remedy
               in the event of a successful challenge, including without limitation
               that the purchaser (or, in the event the purchaser is a shell or
               inadequately capitalized company, any subsequent transferee or
               primary beneficiary thereof) shall have to remit cash equal to the
               purchase price allocable to the successfully challenged liens,
               security interests or claims.

       20.     For the same reason, the prepetition lenders should not receive payment from the

proceeds of any Sale until such time as their liens are determined to be valid and in the order of

priority alleged.

   D. Miscellaneous Objections

       21.     In addition to the foregoing, the Committee raises the following additional

objections to the Sale Motions:



                                                 9
               Case 19-12606-KBO         Doc 162       Filed 12/27/19   Page 10 of 11



              a. The Committee should be a Consultation Party with respect to all aspects of the
                 Bidding Procedures and sale processes, including with respect to any withheld
                 diligence materials – Bid Procedures § 4;

              b. The Bidding Procedures should be revised to permit parties to reopen the Auction
                 “for cause” and no party should be required to waive that right prior to the Auction
                 – Bid Procedures § 6(xiv);

              c. The Bidding Procedures should make clear that the Debtors are not selling any
                 causes of actions against insiders of the Debtors. Moreover, the Bidding
                 Procedures should clarify that no avoidance actions are proposed to be sold through
                 the Sale Motions; and

              d. The Bid Procedures Order and any sale order must ensure that the Debtors’ estate
                 has the right to access employees and records in connection with any winddown,
                 liquidation, or litigation related to the Debtors’ assets.

              e. The Bid Procedures Order should conform with the motion and clarify that the Bid
                 Procedures do not apply to owned real property.

       22.       The Committee anticipates engaging with the Debtors on these issues in advance

of the Bidding Procedures Hearing, and hopes to narrow or resolve most, if not all, of these

objections.

                                   RESERVATION OF RIGHTS

       23.       The Committee reserves all rights with respect to the Sale Motions, including the

right to supplement this Objection with information, objections, and legal arguments based on the

results of its review and investigation, which is ongoing. The Committee expressly reserves its

rights to raise additional and further objections at or prior to the Bidding Procedures Hearing or at

any subsequent hearing to approve any Sale(s).



                            [Remainder of Page Left Intentionally Blank]




                                                  10
               Case 19-12606-KBO        Doc 162       Filed 12/27/19   Page 11 of 11



         WHEREFORE, the Committee respectfully requests that any order approving the Bidding

Procedures and Sale(s) be revised and consistent with this Objection, and for such other and further

relief as the Court deems just and proper.

Dated: December 27, 2019                     Respectfully submitted,
       Wilmington, Delaware

                                             /s/ Aaron H. Stulman
                                             Christopher M. Samis (No. 4909)
                                             L. Katherine Good (No. 5101)
                                             Aaron H. Stulman (No. 5807)
                                             POTTER ANDERSON & CORROON LLP
                                             1313 N. Market Street, 6th Floor
                                             Wilmington, Delaware 19801-3700
                                             Telephone: (302) 984-6000
                                             Facsimile: (302) 658-1192
                                             Email: csamis@potteranderson.com
                                                     kgood@potteranderson.com
                                                     astulman@potteranderson.com

                                                – and –

                                             Seth Van Aalten Esq.
                                             Robert Winning, Esq.
                                             Sarah Carnes, Esq.
                                             COOLEY LLP
                                             55 Hudson Yards
                                             New York, New York 10001-2157
                                             Telephone: (212) 479-6000
                                             Facsimile: (212) 479-6275
                                             Email: svanaalten@cooley.com
                                                     rwinning@cooley.com
                                                     scarnes@cooley.com

                                             Proposed Counsel for the Official Committee of
                                             Unsecured Creditors




                                                 11

IMPAC - 6526377v.1 12/27/2019 3:36 PM
